DETAILED ACTION
This is the first Office Action on the merits based on the 17/043,471 application filed on 09/29/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In Claims 1-9, the structural limitations have numerical annotations that should be removed from the claim set. For example, in claim 1 line 1, “a steel cylinder (1)” should be ---a steel cylinder --- 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US Patent No. 5,622,527) in view of Marcus (US Patent No. 7,896,785).

    PNG
    media_image1.png
    408
    785
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    538
    612
    media_image2.png
    Greyscale

Regarding claim 1, Watterson discloses a power adjustment device (Hydraulic cylinder device 168; Figures 3 and 5; i.e., the hydraulic cylinder device adjust the amount of power/resistance needed to operate a exercise machine), comprising a  cylinder (Cylinder 96; Figure 3) and a dustproof cover (Cylinder end piece 124 or end cap 126; Figure 3; i.e., the end pieces cap the top of the cylinder to not allow any air/dust/particles to escape the cylinder) fixed at an upper end of the steel cylinder 96 (i.e., either end 158,156 can be considered the upper end of the cylinder depending on the position of the cylinder), wherein a piston (Piston 102; Figure 3) is slidably arranged inside the steel cylinder, the piston 102 being fixedly provided with a guide rod (Shaft 116; Figure 3), the guide rod 116 being slidably connected with 

Watterson does not disclose a steel cylinder.

Marcus teaches an analogous power adjustment system comprising a steel cylinder (Col. 1 Lines 51-59 “The cylinder is fabricated of a rigid metallic material selected from the class of rigid metallic materials including aluminum and stainless steel.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder of Watterson to be a steel cylinder of Marcus to have a rigid structure to increase the durability of the device for extended use of the adjustment device in exercises.

Regarding claim 2, Watterson in view of Marcus teaches the piston 102 is provided with an air guiding channel (Aperture 114; Figure 3 and 4B; i.e. fluid and air is capable of being vented through the channel) comprising an upper channel (Enlarged chamber 117; Figure 4B; depending on the positon of the cylinder the upper chamber can be considered to be the enlarged chamber 117 and the lower chamber the opposite end of the aperture 114) and a lower channel (Upper part of aperture 114; Figure 4B) with a diameter smaller than that of the upper channel (i.e., the enlarged chamber has a larger diameter then the upper chamber), an 

Regarding claim 3, Watterson in view of Marcus teaches the upper end of the steel cylinder 96 is provided with a vent hole (Orifice 141; Figure 3; Orifice 141 is a hole allowing the migration of fluid)  

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784